Citation Nr: 0116545	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  95-19 747	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1  Entitlement to an increased rating for the residuals of a 
lipoma of the right chest wall.

2.  Entitlement to an earlier effective date for a 
compensable rating for the residuals of the lipoma of the 
right chest wall.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran



INTRODUCTION

The veteran served on active duty in the military from August 
1953 to June 1955.  He initially appealed to the Board of 
Veterans' Appeals (Board) from a February 1995 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In October 1998, the Board denied 
his claim for service connection for a skin disorder-
including a wool allergy.  However, also in that decision, 
the Board remanded his other claims for an increased rating 
for the residuals of a lipoma on his right chest wall and for 
an earlier effective date for a compensable rating for the 
residuals of the lipoma on his right chest wall.  The RO 
since has continued to deny these claims and issued a 
statement of the case (SOC) concerning them, and he has 
perfected an appeal to the Board on these remaining issues.  
See 38 C.F.R. § 20.200 (2000).


REMAND

In his May 1999 substantive appeal (on VA Form 9, Appeal to 
the Board), the veteran requested a hearing at the RO before 
a Member of the Board (i.e., a Travel Board hearing).  
Records show the RO thereafter sent him a letter in April 
2001 notifying him that his hearing was scheduled for May 11, 
2001.  The RO also notified him of the time and location of 
the hearing.  However, it is unclear whether he actually 
reported for the hearing on the date scheduled.  And he and 
his representative since have indicated when contacted in 
June 2001 that he still wants a Travel Board hearing and that 
he has not withdrawn his request.  So another Travel Board 
hearing must be scheduled.  See 38 C.F.R. §§ 20.700, 20.701, 
20.704 (2000).


Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

The RO should schedule the veteran for a 
Travel Board hearing and notify him of 
the date, time, and location of the 
hearing at his most recent address of 
record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


